DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/22/22.
Claims 1-9 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/22/22 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

Claims 1 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of US Pat. 11307026 B2. 

The limitation “wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly” is an obvious variation of limitation” wherein the controller measures a distance in the second direction between one end of the internal electrode tab and one end of the upper electrode of the electrode assembly” because distance in different directions are measured using same algorithm.

Instant Application 17/701,418
US Pat. 11307026 B2
1. An alignment inspection apparatus for an electrode assembly comprising:

a laminate in which a first separator, an internal electrode, a second separator, and an upper electrode are sequentially stacked in a first direction, the upper electrode forming a top surface of the electrode assembly,

a camera disposed in the first direction above a central portion of the electrode assembly to photograph and inspect the electrode assembly;

side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, which are symmetrical to each other with respect to the central portion of the electrode assembly;

a controller measuring an alignment state of the electrode assembly through photographed information of the electrode assembly observed through the camera;


an internal electrode tab extending from the internal electrode in a second direction, the second direction being perpendicular to the first direction, and

wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly.

1. An alignment inspection apparatus for an electrode assembly comprising: 

a laminate in which a first separator, an internal electrode, a second separator, and an upper electrode are sequentially stacked in a first direction, the upper electrode forming a top surface of the electrode assembly, 

a camera disposed in the first direction above a central portion of the electrode assembly to photograph and inspect the electrode assembly; 

side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, which are symmetrical to each other with respect to the central portion of the electrode assembly; 

a controller measuring an alignment state of the electrode assembly through photographed information of the electrode assembly observed through the camera; and 

an internal electrode tab extending from the internal electrode in a second direction, the second direction being perpendicular to the first direction, 

wherein the controller measures a distance in the second direction between one end of the internal electrode tab and one end of the upper electrode of the electrode assembly.



	9.  	Limitations of claim 2-9 of instant application are obvious over US Pat. 11307026 B2 in view of prior art discussed under Claim Rejections – 35 USC § 103 of this office action. Same motivation described under Claim Rejections – 35 USC § 103 of this office action is applicable for combining US Pat. 11188761 B2 and stated prior arts discussed under Claim Rejections – 35 USC § 103. So remaining all claims are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over combined teachings of claims from US Pat. 11307026 B2 and stated prior art mentioned under 35 USC § 103 rejection.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban (U.S. Pub. No. 20160149254 A1), in view of Kim (U.S. Pub. No. 20100091302 A1), further in view of Komuta (U.S. Pub. No. 20130250298 A1).

Regarding to claim 1:

1. Ban teach an alignment inspection apparatus for an electrode assembly comprising: (Ban Fig. 2, Fig. 5, Fig.12) a laminate in which a first separator, (Ban [0067] electrode raw materials and separator raw materials are adhered to one another through a laminating process by the laminators L1 and L2. Such an adhering process makes the radical unit 110 more stably maintain the shape thereof. [0068] After laminating the first and second electrode raw materials 121 and 123 and the first and second separator raw materials 122 and 124, the first separator raw material 122 and the second separator raw material 124 are cut) an internal electrode, a second separator, and an upper electrode are sequentially stacked in a first direction, the upper electrode forming a top surface of the electrode assembly, (Ban Fig. 5 [0076] In more particular, referring to FIG. 12, when a first electrode 111 is a cathode and a second electrode 113 is an anode, a first auxiliary unit 130a may be formed by sequentially stacking a separator 114, an anode 113, a separator 112, and a cathode 111 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116 (to the upper side of FIG. 12). In addition, referring to FIG. 13, when a first electrode 111 is an anode and a second electrode 113 is a cathode, a first auxiliary unit 130b may be formed by sequentially stacking a separator 114 and a cathode 113 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116. Referring to FIG. 12 or 13, a cathode may be disposed on an outermost side of the electrode assembly 100 adjacent to the first distal end electrode 116, by using the first auxiliary unit 130)
a camera disposed in the first direction above a central portion of the electrode assembly to photograph and inspect the electrode assembly; (Ban Fig. 2, Fig. 5, Fig.12 [0017] there is provided an electrode assembly manufacturing method including: manufacturing radical units in which electrodes and separators are alternately stacked (operation S10); loading and aligning the radical units in an aligning magazine for accommodating the radical units (operation S20); inspecting a dimension of the radical units aligned in operation S20 (operation S30); and transferring radical units considered to have a normal dimension in operation S30, to a stacking magazine to align and stack the radical units, thereby forming an electrode assembly (operation S40))
a controller measuring an alignment state of the electrode assembly through photographed information of the electrode assembly observed through the camera; (Ban Fig. 5 [0058] In other words, when the radical units 110 are stacked into a plurality of layers to manufacture the electrode assembly 100, a separate dimension inspection on the radical units 110 is unnecessary in operation S40. In addition, the precise alignment of the radical units 110 is completed in operation S20, and a dimension inspection on the radical units 110 is completed using the camera 30 in operation S30. In addition, while the radical units 110 are moved over a predetermined distance and are stacked in the stacking magazine 20 in operation S40, the precise alignment of the radical units 110 is maintained. Thus, the electrode assembly 100 with the radical units 110 naturally aligned and stacked is formed just by stacking the radical units 110 into the layers in the stacking magazine 20)
an internal electrode tab extending from the internal electrode in a second direction, the second direction being perpendicular to the first direction, and (Ban Fig. 5 [0076] In more particular, referring to FIG. 12, when a first electrode 111 is a cathode and a second electrode 113 is an anode, a first auxiliary unit 130a may be formed by sequentially stacking a separator 114, an anode 113, a separator 112, and a cathode 111 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116 (to the upper side of FIG. 12). In addition, referring to FIG. 13, when a first electrode 111 is an anode and a second electrode 113 is a cathode, a first auxiliary unit 130b may be formed by sequentially stacking a separator 114 and a cathode 113 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116. Referring to FIG. 12 or 13, a cathode may be disposed on an outermost side of the electrode assembly 100 adjacent to the first distal end electrode 116, by using the first auxiliary unit 130)
wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly. (Ban [0052] Hence, the clamp 16 may press and fix the radical units 110 to fix the radical units 110 in a flat state like the base 12 that is flat, thereby completely performing operation S20. That is, when the clamp 16 fixes the radical units 110 in the flat state, a dimension such as the horizontal or vertical width [measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly] of the radical units 110 can be more accurately measured in operation S30. Fig. 5 [0058])

Ban do not explicitly teach side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, which are symmetrical to each other with respect to the central portion of the electrode assembly; wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly.

However Kim teach side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode, (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23)
which are symmetrical to each other with respect to the central portion of the electrode assembly; (Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first projector 20. The second projector 30 emits a second pattern light having a second
equivalent wavelength that is different from the first equivalent wavelength toward
the measurement object 1 in a second direction)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ban, further incorporating Kim in video/camera technology. One would be motivated to do so, to incorporate side lights at an oblique angle to an upper surface of the electrode assembly, the side lights irradiating light onto each of both ends of the upper electrode. This functionality will improve efficiency.

The combined teaching of Ban and Kim do not explicitly teach wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly.

However Komuta teach wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly. (Komuta [0039] As shown in FIG. 5, this alignment mark 11b is located along the sides 10x and the sides 10y at the outer edge of the bottom surface 10b of chip 10. Furthermore, to inspect the alignment in the X direction and the Y direction of each of the chips among the multiple semiconductor chips 10, and to inspect .theta. rotational misalignment of each of the chips with respect to the base chip, i.e. the lowermost chip 10, it is preferable to establish or provide two or more alignment marks 11b for each corner of the quadrangle. [0040] As shown in FIGS. 6A to 7B, the film thickness (thickness along the z-axis direction) of the alignment marks 11a and 11b will typically have a thickness of about 1/5 to 1/3 of the thickness of the solder bumps 13. It is generally preferable to have a thickness that does not influence the deformation or collapsing of the solder bumps 13 when the metal electrodes 12 are bonded with the solder bumps 13 of another stacked chip. [0077] the control section 30 calculates the respective distance (gap) between the upper surface 1 Oa of the semiconductor chip 10-1 and the bottom surface 1 Ob of the semiconductor chip 10-2 (between I and II); between the upper surface 1 Oa of the semiconductor chip 10-2 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between Ill and IV); and between the upper surface 1 Oa of the semiconductor chip 10-3 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between V and VI). [0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ban, further incorporating Kim and Komuta in video/camera technology. One would be motivated to do so, to incorporate wherein the controller measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly. This functionality will improve accuracy.

Regarding to claim 3:

3. Ban teach the alignment inspection apparatus of claim 1, further comprising a controller measuring an alignment state of the electrode assembly through photographed information of the electrode assembly observed through the camera. (Ban Fig. 5 [0058] In other words, when the radical units 110 are stacked into a plurality of layers to manufacture the electrode assembly 100, a separate dimension inspection on the radical units 110 is unnecessary in operation S40. In addition, the precise alignment of the radical units 110 is completed in operation S20, and a dimension inspection on the radical units 110 is completed using the camera 30 in operation S30. In addition, while the radical units 110 are moved over a predetermined distance and are stacked in the stacking magazine 20 in operation S40, the precise alignment of the radical units 110 is maintained. Thus, the electrode assembly 100 with the radical units 110 naturally aligned and stacked is formed just by stacking the radical units 110 into the layers in the stacking magazine 20)

Regarding to claim 4:

4. Ban teach the alignment inspection apparatus of claim 3, wherein the controller measures a distance between one end of an internal electrode tab and one end of the upper electrode of the electrode assembly. (Ban [0052] Hence, the clamp 16 
may press and fix the radical units 110 to fix the radical units 110 in a flat state like the base 12 that is flat, thereby completely performing operation S20. That is, when the clamp 16 fixes the radical units 110 in the flat state, a dimension such as the horizontal or vertical width [measures a distance] of the radical units 110 can be more accurately measured in operation S30. Fig. 5 [0058])

Ban do not explicitly teach wherein the controller measures a distance between one end of an internal electrode tab and one end of the upper electrode of the electrode assembly.

However Komuta teach wherein the controller measures a distance between one end of an internal electrode tab and one end of the upper electrode of the electrode assembly. (Komuta [0039] As shown in FIG. 5, this alignment mark 11b is located along the sides 10x and the sides 10y at the outer edge of the bottom surface 10b of chip 10. Furthermore, to inspect the alignment in the X direction and the Y direction of each of the chips among the multiple semiconductor chips 10, and to inspect .theta. rotational misalignment of each of the chips with respect to the base chip, i.e. the lowermost chip 10, it is preferable to establish or provide two or more alignment marks 11b for each corner of the quadrangle. [0040] As shown in FIGS. 6A to 7B, the film thickness (thickness along the z-axis direction) of the alignment marks 11a and 11b will typically have a thickness of about 1/5 to 1/3 of the thickness of the solder bumps 13. It is generally preferable to have a thickness that does not influence the deformation or collapsing of the solder bumps 13 when the metal electrodes 12 are bonded with the solder bumps 13 of another stacked chip. [0077] the control section 30 calculates the respective distance (gap) between the upper surface 1 Oa of the semiconductor chip 10-1 and the bottom surface 1 Ob of the semiconductor chip 10-2 (between I and II); between the upper surface 1 Oa of the semiconductor chip 10-2 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between Ill and IV); and between the upper surface 1 Oa of the semiconductor chip 10-3 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between V and VI). [0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

Regarding to claim 5:

5. Ban teach an alignment inspection method for an electrode assembly through the alignment inspection apparatus of claim 1, the alignment inspection method comprising: (Ban Fig. 5 [0058] In other words, when the radical units 110 are stacked into a plurality of layers to manufacture the electrode assembly 100, a separate dimension inspection on the radical units 110 is unnecessary in operation S40. In addition, the precise alignment of the radical units 110 is completed in operation S20, and a dimension inspection on the radical units 110 is completed using the camera 30 in operation S30. In addition, while the radical units 110 are moved over a predetermined distance and are stacked in the stacking magazine 20 in operation S40, the precise alignment of the radical units 110 is maintained. Thus, the electrode assembly 100 with the radical units 110 naturally aligned and stacked is formed just by stacking the radical units 110 into the layers in the stacking magazine 20)

Ban do not explicitly teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; and a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly.

However Kim teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; and (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23. Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first projector 20. The second projector 30 emits a second pattern light having a second equivalent wavelength that is different from the first equivalent wavelength toward the measurement object 1 in a second direction)
a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly. (Kim [0034]
The camera unit 40 is disposed over the transfer stage 10 to take a first pattern image that is generated when the first pattern light is reflected by the measurement object 1 and a second pattern image that is generated when the second pattern light is reflected by the measurement object 1, sequentially. The camera unit 40 taking the first pattern image and the second pattern image includes a filter 41, an image forming lens 42 and a camera 43)

Regarding to claim 6:

6. Ban teach the alignment inspection method of claim 5, further comprising a measurement step of transmitting information observed through the camera (Ban Fig. 5 [0057] Hence, the robot arm 40 faithfully transfers the radical units 110, precisely aligned in operation S20, to the stacking magazine 20 over a predetermined displacement, just thereby disposing the radical units 110 in a desired location of the stacking magazine 20. [0058] In other words, when the radical units 110 are stacked into a plurality of layers to manufacture the electrode assembly 100, a separate dimension inspection on the radical units 110 is unnecessary in operation S40. In addition, the precise alignment of the radical units 110 is completed in operation S20, and a dimension inspection on the radical units 110 is completed using the camera 30 in operation S30 [transmitting information observed through the camera]. In addition, while the radical units 110 are moved over a predetermined distance and are stacked in the stacking magazine 20 in operation S40, the precise alignment of the radical units 110 is maintained. Thus, the electrode assembly 100 with the radical units 110 naturally aligned and stacked is formed just by stacking the radical units 110 into the layers in the stacking magazine 20) to the controller to allow the controller to measure a distance between one end of an internal electrode tab and one end of an upper electrode. (Ban [0052] Hence, the clamp 16 may press and fix the radical units 110 to fix the radical units 110 in a flat state like the base 12 that is flat, thereby completely performing operation S20. That is, when the clamp 16 fixes the radical units 110 in the flat state, a dimension such as the horizontal or vertical width [measures a distance] of the radical units 110 can be more accurately measured in operation S30.)

Regarding to claim 9:

9. Ban teach the alignment inspection apparatus of claim 1, wherein the controller measures a distance in the first direction between one end of the internal electrode tab and one end of the upper electrode of the electrode assembly. (Ban [0052] Hence, the clamp 16 may press and fix the radical units 110 to fix the radical units 110 in a flat state like the base 12 that is flat, thereby completely performing operation S20. That is, when the clamp 16 fixes the radical units 110 in the flat state, a dimension such as the horizontal or vertical width [measures a distance in a third direction between a side edge end of the internal electrode tab and a side edge of the upper electrode of the electrode assembly] of the radical units 110 can be more accurately measured in operation S30. Fig. 5 [0058])

Ban do not explicitly teach wherein the controller measures a distance in the first direction between one end of the internal electrode tab and one end of the upper electrode of the electrode assembly.

However Komuta teach wherein the controller measures a distance in the first direction between one end of the internal electrode tab and one end of the upper electrode of the electrode assembly. (Komuta [0039] As shown in FIG. 5, this alignment mark 11b is located along the sides 10x and the sides 10y at the outer edge of the bottom surface 10b of chip 10. Furthermore, to inspect the alignment in the X direction and the Y direction of each of the chips among the multiple semiconductor chips 10, and to inspect .theta. rotational misalignment of each of the chips with respect to the base chip, i.e. the lowermost chip 10, it is preferable to establish or provide two or more alignment marks 11b for each corner of the quadrangle. [0040] As shown in FIGS. 6A to 7B, the film thickness (thickness along the z-axis direction) of the alignment marks 11a and 11b will typically have a thickness of about 1/5 to 1/3 of the thickness of the solder bumps 13. It is generally preferable to have a thickness that does not influence the deformation or collapsing of the solder bumps 13 when the metal electrodes 12 are bonded with the solder bumps 13 of another stacked chip. [0077] the control section 30 calculates the respective distance (gap) between the upper surface 1 Oa of the semiconductor chip 10-1 and the bottom surface 1 Ob of the semiconductor chip 10-2 (between I and II); between the upper surface 1 Oa of the semiconductor chip 10-2 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between Ill and IV); and between the upper surface 1 Oa of the semiconductor chip 10-3 and the bottom surface 1 Ob of the semiconductor chip 10-3 (between V and VI). [0078] Next, the control section 30 determines the center position of each alignment mark and, thus, derives position information of the x-axis direction or the y-axis direction)

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ban (U.S. Pub. No. 20160149254 A1), in view of Kim (U.S. Pub. No. 20100091302 A1), further in view of Komuta (U.S. Pub. No. 20130250298 A1) and Raghu (U.S. Pub. No. 10346969 B1).

Regarding to claim 2:

2. Ban teach the alignment inspection apparatus of claim 1, surface of the electrode assembly (Ban Fig. 5 [0076] In more particular, referring to FIG. 12, when a first electrode 111 is a cathode and a second electrode 113 is an anode, a first auxiliary unit 130a may be formed by sequentially stacking a separator 114, an anode 113, a separator 112, and a cathode 111 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116 (to the upper side of FIG. 12). In addition, referring to FIG. 13, when a first electrode 111 is an anode and a second electrode 113 is a cathode, a first auxiliary unit 130b may be formed by sequentially stacking a separator 114 and a cathode 113 from a first distal end electrode 116, that is, outwardly from the first distal end electrode 116. Referring to FIG. 12 or 13, a cathode may be disposed on an outermost side of the electrode assembly 100 adjacent to the first distal end electrode 116, by using the first auxiliary unit 130)

Ban do not explicitly teach further comprising a low light disposed below the electrode assembly to irradiate light onto a bottom surface of the assembly.

However Raghu teach further comprising a low light (Raghu Fig. 1 A col. 2 line 55-60 FIGS. 1 A and 1 B, views of aspects of one system for detecting surface flaws using computer vision are shown. As is shown in FIG. 1 A, the system 100 includes an imaging system 110 having a subject mount 130, a pair of imaging devices 140-1, 140-2 (e.g., digital cameras) and a pair of light sources 150-1, 150-2) disposed below the electrode assembly to irradiate light onto a bottom surface of the assembly. (Raghu Fig. 1 A col. 3 line 6-19 the subject 135 may be positioned and/or oriented within the fields of view of the imaging devices 140-1, 140-2 using one or more systems or components that are not exclusively limited to imaging or inspection operations. For example, where the subject 135 is a propeller or another aspect of an aerial vehicle (e.g., a frame, a control surface), the aerial vehicle may be positioned at the imaging system 110 in a manner that causes the subject 135 to be positioned and/or aligned in a desired manner within the fields of view of the imaging devices 140-1, 140-2. In some embodiments, the imaging devices 140-1, 140-2 may capture images of the subject 135 as the subject 135 is stationary or rotating, e.g., at normal operating speeds)

The motivation for combining Ban, Kim and Komuta as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ban, further incorporating Kim, Komuta and Raghu in video/camera technology. One would be motivated to do so, to incorporate a low light disposed below the electrode assembly to irradiate light onto a bottom surface of the assembly. This functionality will improve quality.

Regarding to claim 7:

7. Ban teach an alignment inspection method for an electrode assembly through the alignment inspection apparatus of claim 1, the alignment inspection method comprising: (Ban Fig. 5 [0058] In other words, when the radical units 110 are stacked into a plurality of layers to manufacture the electrode assembly 100, a separate dimension inspection on the radical units 110 is unnecessary in operation S40. In addition, the precise alignment of the radical units 110 is completed in operation S20, and a dimension inspection on the radical units 110 is completed using the camera 30 in operation S30. In addition, while the radical units 110 are moved over a predetermined distance and are stacked in the stacking magazine 20 in operation S40, the precise alignment of the radical units 110 is maintained. Thus, the electrode assembly 100 with the radical units 110 naturally aligned and stacked is formed just by stacking the radical units 110 into the layers in the stacking magazine 20)

Ban do not explicitly teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; a lower light irradiation step of irradiating light onto a bottom surface of the electrode assembly by using a lower light; and a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly.

However Kim teach an upper light irradiation step of obliquely irradiating light onto each of both ends of the electrode assembly, which are symmetrical to each other with respect to a central portion of the electrode assembly, by using the side light; (Kim FIG. 1 [0028] The first projector 20 is disposed over and to the side of the transfer stage 10. The first projector 20 emits a first pattern light having a first equivalent wavelength toward the measurement object 1 in a first direction. The first projector 20 includes an illuminating unit 21, a first grating unit 22 and a condenser lens 23. Kim FIG. 1 [0031] the second projector 30 is disposed over and to the side of the transfer stage 10 such that the second projector 30 is opposite to the first projector 20. The second projector 30 emits a second pattern light having a second equivalent wavelength that is different from the first equivalent wavelength toward the measurement object 1 in a second direction)
a photographing step of photographing the electrode assembly through the camera disposed above the central portion of the electrode assembly. (Kim [0034]
The camera unit 40 is disposed over the transfer stage 10 to take a first pattern image that is generated when the first pattern light is reflected by the measurement object 1 and a second pattern image that is generated when the second pattern light is reflected by the measurement object 1, sequentially. The camera unit 40 taking the first pattern image and the second pattern image includes a filter 41, an image forming lens 42 and a camera 43)

However Raghu teach a lower light irradiation step of irradiating light (Raghu Fig. 1 A col. 2 line 55-60 Referring to FIGS. 1 A and 1 B, views of aspects of one system for detecting surface flaws using computer vision are shown. As is shown in FIG. 1 A, the system 100 includes an imaging system 110 having a subject mount 130, a pair of imaging devices 140-1, 140-2 (e.g., digital cameras) and a pair of light sources 150-1, 150-2) onto a bottom surface of the electrode assembly by using a lower light; and (Raghu Fig. 1 A col. 3 line 6-19 the subject 135 may be positioned and/or oriented within the fields of view of the imaging devices 140-1, 140-2 using one or more systems or components that are not exclusively limited to imaging or inspection operations. For example, where the subject 135 is a propeller or another aspect of an aerial vehicle (e.g., a frame, a control surface), the aerial vehicle may be positioned at the imaging system 110 in a manner that causes the subject 135 to be positioned and/or aligned in a desired manner within the fields of view of the imaging devices 140-1, 140-2. In some embodiments, the imaging devices 140-1, 140-2 may capture images of the subject 135 as the subject 135 is stationary or rotating, e.g., at normal operating speeds)

Allowable subject matter

Regarding to claim 8:

Claims 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482